Citation Nr: 0630596	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-35 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, as secondary to the service-connected right knee 
disability.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
April 1972, December 1973 to December 1976, and again from 
March 1983 to July 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO), which found no new and material 
evidence to reopen the claim of service connection for a left 
knee disorder, and also denied service connection for PTSD.  
The case was transferred to the Chicago, Illinois RO in 
July 2004.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in July 2006.  A 
transcript of that hearing is of record in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
the veteran's left knee disorder is secondary to his service-
connected right knee disability.  He maintains that he had 
trouble with both knees in service and since that time, his 
left knee has worsened as a result of his right knee.  The 
veteran also maintains that as a result of his service in 
Vietnam, he has PTSD, ad should be awarded service connection 
for this condition.  He asserts that he began to have mental 
problems while stationed in Vietnam and has continued to 
suffer since that time.  

During the veteran's July 2006 Travel Board hearing, the 
veteran testified that he is being treated presently for both 
his service-connected right knee and his nonservice-connected 
left knee at the VA Medical Center (VAMC) Marion, Illinois.  
Additionally, he also stated that he receives treatment at 
the VAMC Marion, Illinois with a counselor once a month and 
is seen every three months for his medication for PTSD.  A 
review of the claims folder reveals that no medical records 
for any treatment since the veteran was last seen at the VAMC 
American Lake, Washington in 2004, is associated with the 
claims folder.  Records for recent treatment for both 
disabilities since 2004 should be located since that time and 
associated with the claims folder.  

Further, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  
Additionally, this notice must include notice of the type of 
evidence necessary to receive a higher disability rating, as 
well as notice of the type of evidence necessary for the 
assignment of an effective date if a higher rating is 
awarded.  In the present appeal, the appellant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should locate all of the 
veteran's VA treatment records from 
July 2004 to the present for treatment 
for his left knee disorder and mental 
health records to include those for PTSD, 
and associate those records with the 
claims folder.  During a July 2006 Board 
hearing, the veteran reported receiving 
treatment at the VAMC Marion and 
Fayettville, Arkansas and Takoma, 
Washington.

2.  The RO should communicate with the 
veteran and inform him of the evidentiary 
requirements and responsibilities for 
submitting relevant evidence pertaining 
to his claims for secondary service 
connection for a left knee disorder and 
his claim for service connection for 
PTSD, pursuant to VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Inform the veteran of what 
is needed to assign an effective date in 
the event that service connection is 
granted and a higher rating is granted.  
See Dingess/Hartmann v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  

3.  Readjudicate the veteran's claim for 
secondary service connection for a left 
knee disorder and entitlement to service 
connection for PTSD.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




